TYSON, J.
'While it is always .competent to show the bias of a witness by proving that he sustains such a relation to a. party as would likely influence his tes-' timomy, this rule cannot be stretched to the extent of allowing a defendant to show that a witness for the State is the husband of the washerwoman of the deceased.
The fact that Jim Ciarle and Annie Clark, who were husband and wife, both of whom werei examined as witnesses by the prosecution, had a difficulty on the day the homicide was committed, could shed no light upon the issues involved in this case. That fact was wholly irrelevant and inadmissible, and the action of the court in sustaining the objection to the question which sought to illicit it was properly sustained.
“When witnesses are placed under the rule, it is discretionary with the presiding judge, to permit exceptions to its enforcement.”- — Riley v. The State, 88 Ala. *47193; McGuff v. The State, Ib. 147; Barnes v. The State, Ib. 204. So, too, it is discretionary Avitb the trial court, to allow a Avitness against Avhom the rule was enforced to testify. And the exercise, of this discretion is not re,disable. — The State v. Brookshire, 2 Ala. 303; Sidgreaves v. Wyatt, 22 Ala. 617; Wilson v. The State, 52 Ala. 299; Thorn v. Kemp, 98 Ala. 417; Sanders v. The State, 105 Ala. 4; Burks v. The State, 120 Ala. 387. So, then, Avkether the Avitness, O. D. CÍark, Avas excepted from the rule, or placed under it and violated it, the bill of exceptions not being clear as to his status, the result is the same.
There Avas clearly no error in sustaining the objection to the several questions propounded by the defendant to his Avitness Paris. — Goodlett v. The State, 136 Ala. 39.
The judgment of conviction must be affirmed.